Title: From Thomas Jefferson to Abigail Adams Smith, 15 January 1787
From: Jefferson, Thomas
To: Smith, Abigail Adams



Paris Jan. 15. 1787.

Mr. Jefferson has the honour to present his compliments to Mrs. Smith and to send her the two pair of Corsets she desired. He wishes they may be suitable, as Mrs. Smith omitted to send her measure. Times are altered since Mademoiselle de Sanson had the honour of knowing her. Should they be too small however, she will be so good as to lay them by a while. There are ebbs as well  as flows in this world. When the mountain refused to come to Mahomet, he went to the mountain. Mr. Jefferson wishes Mrs. Smith a happy new year, and abundance of happier ones still to follow it. He begs leave to assure her of his esteem and respect, and that he shall always be happy to be rendered useful to her by being charged with her commands.
